MEMORANDUM OPINION
BUSSEY, Judge.
Darriell DeWayne Ramsey entered a guilty plea in the District Court of Tulsa County, Case No. CRF-69 — 913 to the offense of Robbery with Firearms of one Dennis Bratlien on the 30th day of May, 1969, and the same issues are raised on appeal in the instant case as were raised in the companion case No. A-15632.
For the reasons set forth in Ramsey v. State, Okl.Cr., 473 P.2d 305, delivered this date, the judgment and sentence appealed from is affirmed.
BRETT, P. J., and NIX, J., concur.